949 A.2d 844 (2008)
195 N.J. 413
STATE of New Jersey, Plaintiff-Movant,
v.
Nathaniel HARVEY, Defendant-Respondent.
No. M-835 September Term 2007, 58,720
Supreme Court of New Jersey.
February 28, 2008.
It is ORDERED that the motion for clarification of the Court's February 7, 2008 Order is granted, in part, to clarify that the Court's orders of remand to the Superior Court, Law Division, dated October 17, 2007, and October 31, 2007, are to remain in full force and effect, and to further clarify that the Superior Court, Law Division, thereafter shall file its findings and conclusions with the Superior Court, Appellate Division, which shall consider those findings and conclusions along with all other issues pending on the appeal.